UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-23433 WAYNE SAVINGS BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 31-1557791 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 151 North Market Street Wooster, Ohio (Address of principal (Zip Code) executive office) Registrant’stelephone number, including area code: (330) 264-5767 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer” “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer oSmaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.). Yes o No ý As of August 5, 2011, the latest practicable date, 3,004,113 shares of the registrant’s common stock, $.10 par value, were issued and outstanding. Wayne Savings Bancshares, Inc. Index Page PART I - FINANCIAL INFORMATION Item 1Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Income 3 Condensed Consolidated Statements of Comprehensive Income 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 7 Item 2Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3Quantitative and Qualitative Disclosures About Market Risk 34 Item 4TControls and Procedures 34 PART II - OTHER INFORMATION Item 1Legal Proceedings 35 Item 1ARisk Factors 35 Item 2Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3Defaults Upon Senior Securities 35 Item 4Reserved 35 Item 5Other Information 35 Item 6Exhibits 36 SIGNATURES 37 Index Wayne Savingss Bancshares, Inc. Condensed Consolidated Balance Sheets (In thousands, except share data) June 30, 2011 March 31, 2011 (Unaudited) ASSETS Cash and due from banks $ $ Interest-bearing demand deposits Cash and cash equivalents Available-for-sale securities Held-to-maturity securities Loans receivable – net of allowance for loan losses of $3,221 and $3,203 at June 30, 2011 and March 31, 2011, respectively Premises and equipment Federal Home Loan Bank stock Foreclosed assets held for sale-net Accrued interest receivable Bank-owned life insurance Goodwill Other intangible assets Prepaid Federal Deposit Insurance Corporation premiums Other assets Prepaid federal income taxes — 8 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits Demand $ $ Savings and money market Time Total deposits Other short-term borrowings Federal Home Loan Bank advances Accrued interest payable and other liabilities Accrued federal income taxes — Deferred federal income taxes Total liabilities Commitments and Contingencies –– –– Stockholders’ Equity Preferred stock, 500,000 shares of $.10 par value authorized; no shares issued –– –– Common stock, $.10 par value; authorized 9,000,000 shares; 3,978,731 shares issued Additional paid-in capital Retained earnings Shares acquired by ESOP ) ) Accumulated other comprehensive income, net of tax effects Treasury stock, at cost – 974,618 common shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 2 Index Wayne Savings Bancshares, Inc. Condensed Consolidated Statements of Income For the three months ended June 30, 2011 and 2010 (In thousands, except per share data) (Unaudited) Three months ended June 30, Interest and Dividend Income Loans $ $ Securities Dividends on Federal Home Loan Bank stock and other 58 57 Total interest and dividend income Interest Expense Deposits Other short-term borrowings 5 7 Federal Home Loan Bank advances Total interest expense Net Interest Income Provision for Loan Losses 70 Net Interest Income After Provision for Loan Losses Noninterest Income Gain on loan sales 18 67 Gain on sale of foreclosed assets held for sale — 14 Trust income 72 48 Earnings on bank-owned life insurance 57 58 Service fees, charges and other operating Total noninterest income Noninterest Expense Salaries and employee benefits Net occupancy and equipment expense Federal deposit insurance premiums 85 Franchise taxes 94 87 Provision for impairment on foreclosed assets held for sale 46 Amortization of intangible assets 23 23 Other Total noninterest expense Income Before Federal Income Taxes Provision for Federal Income Taxes Net Income $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ Dividends Per Share $ $ See accompanying notes to condensed consolidated financial statements. 3 Index Wayne Savings Bancshares, Inc. Condensed Consolidated Statements of Comprehensive Income For the three months ended June 30, 2011 and 2010 (In thousands) (Unaudited) Three months ended June 30, Net Income $ $ Other comprehensive income: Unrealized holding gains on securities, net of related taxes of $445 and $256 during the respective periods Comprehensive income $ $ Accumulated other comprehensive income $ $ See accompanying notes to condensed consolidated financial statements. 4 Index Wayne Savings Bancshares, Inc. Condensed Consolidated Statements of Cash Flows For the three months ended June 30, 2011 and 2010 (In thousands) (Unaudited) Operating Activities Net income $ $ Items not requiring (providing) cash Depreciation and amortization Provision for loan losses 70 Amortization of premiums and discounts on securities – net Amortization of mortgage servicing rights 7 5 Amortization of deferred loan origination fees ) ) Amortization of intangible assets 23 23 Increase in value of bank owned life insurance ) ) Amortization expense of stock benefit plan 18 23 Provision for impairment on foreclosed assets held for sale 46 Gain on sale of foreclosed assets held for sale — ) Net gain on sale of loans ) ) Proceeds from sale of loans in secondary market Origination of loans for sale in the secondary market ) ) Deferred income taxes ) ) Changes in Accrued interest receivable Other assets Prepaid federal deposit insurance premiums 77 Interest payable and other liabilities ) ) Net cash provided by operating activities Investing Activities Purchase ofavailable-for-sale securities ) ) Proceeds from maturities of available-for-sale securities Proceeds from maturities of held-to-maturity securities 16 46 Net change in loans Purchase of premises and equipment ) ) Proceeds from the sale of foreclosed assets 98 Net cash provided by (used in) investing activities ) See accompanying notes to condensed consolidated financial statements. 5 Index Wayne Savings Bancshares, Inc. Condensed Consolidated Statements of Cash Flows (continued) For the three months ended June 30, 2011 and 2010 (In thousands) (Unaudited) Financing Activities Net change in deposits $ $ Net change in other short-term borrowings ) Proceeds from Federal Home Loan Bank advances — Repayments of Federal Home Loan Bank advances ) ) Advances by borrowers for taxes and insurance ) ) Cash dividends paid ) ) Net cash provided by financing activities Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash equivalents, Beginning of period Cash and Cash equivalents, End of period $ $ Supplemental Cash Flows Information Cash Paid For: Interest on deposits and borrowings $ $ Supplemental Disclosure of Non-Cash Investing and Financing Activities Transfers from loans to foreclosed assets held for sale $ $ Unrealized gains on securities designated as available-for-sale, net of related tax effects $ $ Dividends payable $ $ See accompanying notes to condensed consolidated financial statements. 6 Index Wayne Savings Bancshares, Inc. Notes to Condensed Consolidated Financial Statements Note 1: Basis of Presentation The accompanying unaudited condensed consolidated financial statements as of June 30, 2011 and for the three months ended June 30, 2011 and 2010, were prepared in accordance with instructions for Form 10-Q and Article 10 of Regulation S-X and, therefore, do not include information or footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America.Accordingly, these condensed financial statements should be read in conjunction with the consolidated financial statements and notes thereto of Wayne Savings Bancshares, Inc. (the “Company”) included in the Annual Report on Form 10-K for the year ended March 31, 2011.Reference is made to the accounting policies of the Company described in the Notes to the Consolidated Financial Statements contained in its Annual Report on Form 10-K. In the opinion of management, all adjustments (consisting only of normal recurring accruals) which are necessary for a fair presentation of the unaudited financial statements have been included.The results of operations for the three months ended June 30, 2011, are not necessarily indicative of the results which may be expected for the entire fiscal year.The condensed consolidated balance sheet of the Company as of March 31, 2011, has been derived from the consolidated balance sheet of the Company as of that date. Critical Accounting Policies – The Company’s critical accounting policies relate to the allowance for loan losses and goodwill.The Company has established a systematic method of periodically reviewing the credit quality of the loan portfolio in order to establish a sufficient allowance for loan losses.The allowance for loan losses is based on management’s current judgments about the credit quality of individual loans and segments of the loan portfolio.The allowance for loan losses is established through a provision, and considers all known internal and external factors that affect loan collectibility as of the reporting date.Such evaluation, which includes a review of all loans on which full collectibility may not be reasonably assured, considers among other matters, the estimated net realizable value or the fair value of the underlying collateral, economic conditions, historical loan loss experience, management’s knowledge of inherent risks in the portfolio that are probable and reasonably estimable and other factors that warrant recognition in providing an appropriate loan loss allowance.Management has discussed the development and selection of this critical accounting policy with the audit committee of the Board of Directors.The Company recorded all assets and liabilities acquired in prior purchase acquisitions, including goodwill and other intangibles, at fair value as required.Goodwill is subject, at a minimum, to annual tests for impairment.Other intangible assets are amortized over their estimated useful lives using the straight-line method, and are subject to impairment if events or circumstances indicate a possible inability to realize the carrying amount.The initial goodwill and other intangibles recorded and subsequent impairment analysis requires management to make subjective judgments concerning estimates of how the acquired asset will perform in the future.Events and factors that may significantly affect the estimates include, among others, customer attrition, changes in revenue growth trends, specific industry conditions and changes in competition. Use of Estimates– The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 7 Index Wayne Savings Bancshares, Inc. Notes to Condensed Consolidated Financial Statements Note 2: Principles of Consolidation The accompanying condensed consolidated financial statements include Wayne Savings Bancshares, Inc. and the Company’s wholly-owned subsidiary, Wayne Savings Community Bank (“Wayne Savings” or the “Bank”). Wayne Savings has eleven full-service offices in Wayne, Holmes, Ashland, Medina and Stark counties.All significant intercompany transactions and balances have been eliminated in the consolidation. Note 3: Earnings Per Share Basic earnings per common share is computed based upon the weighted-average number of common shares outstanding during the period, less shares in the Company’s Employee Stock Ownership Plan (“ESOP”) that are unallocated and not committed to be released.Diluted earnings per common share include the dilutive effect of all additional potential common shares issuable under the Company’s stock option plan.The computations are as follows: For the three months ended June 30, Weighted-average common shares outstanding (basic) Dilutive effect of assumed exercise of stock options –– –– Weighted-average common shares outstanding (diluted) None of the outstanding options were included in the diluted earnings per share calculation for the three months ended June 30, 2011 and 2010, as the average fair value of the shares was less than the option exercise prices. Note 4: Stock Option Plan In fiscal 2004, the Company adopted a Stock Option Plan that provided for the issuance of 142,857 incentive options and 61,224 non-incentive options with respect to authorized common stock.As of June 30, 2011, all options under the 2004 Plan have been granted and (excluding forfeited options), are subject to exercise at the discretion of the grantees, and will expire in fiscal 2014 unless otherwise exercised or forfeited. 8 Index Wayne Savings Bancshares, Inc. Notes to Condensed Consolidated Financial Statements The Company accounts for the stock option plan in accordance with the provisions of FASB ASC 718-10.FASB ASC 718-10 requires the recognition of compensation expense related to stock option awards based on the fair value of the option award at the grant date.Compensation cost is then recognized over the vesting period.There were no options granted during the three months ended June 30, 2011 and 2010.There was no compensation expense recognized for the stock option plan during the three months ended June 30, 2011 and 2010, as all options were fully vested prior to these periods. A summary of the status of the Company’s stock option plan as of and for the three months ended June 30, 2011, and for the years ended March 31, 2011 and 2010, is presented below: Three months ended June 30, Year ended March 31, Shares Weighted Average exercise price Shares Weighted Average exercise price Shares Weighted Average exercise price Outstanding at beginning of period $ $ $ Granted – Exercised – Forfeited ) ) — — Outstanding at end of period $ $ $ Options exercisable at period-end $ $ $ The following information applies to options outstanding at June 30, 2011: Number outstanding Exercise price on all remaining options outstanding Weighted-average remaining contractual life 2.75 years Note 5: Regulatory Matters The Bank is subject to various regulatory capital requirements administered by the federal banking agencies.Failure to meet minimum capital requirements can initiate certain mandatory–and possibly additional discretionary–actions by regulators that, if undertaken, could have a direct material effect on the Company’s and the Bank’s financial statements.Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Bank must meet specific capital guidelines that involve quantitative measures of assets, liabilities and certain off-balance-sheet items as calculated under regulatory accounting practices.The capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings and other factors. 9 Index Wayne Savings Bancshares, Inc. Notes to Condensed Consolidated Financial Statements As of June 30, 2011, the Bank had approval from the OTS for the payment of an amount sufficient to cover the quarterly dividend declared and payable as of that date.With the dissolution of the OTS on July 21, 2011, the Bank believes that further notices or applications for dividends are not required to be made but that it is subject to existing regulatory guidance where, in general, a dividend is permissible without regulatory approval if the institution is considered to be “well capitalized” and the dividend does not exceed current year to date net income plus the change in retained earnings for the previous two calendar years. Quantitative measures established by regulation to ensure capital adequacy require the Bank to maintain minimum amounts and ratios (set forth in the table below) of risk-based capital (as defined in the regulations) to risk-weighted assets (as defined), and of tangible and core capital (as defined) to adjusted total assets (as defined).As of June 30, 2011, the Bank met all capital adequacy requirements to which it was subject. As of June 30, 2011, based on the computations for the OTS Thrift Financial Report (TFR) the Bank is classified as well capitalized under the regulatory framework for prompt corrective action.To be categorized as well-capitalized, the Bank must maintain capital ratios as set forth in the table below.There are no conditions or events since June 30, 2011 that management believes have changed the Bank’s category. The Bank’s actual capital amounts and ratios as of June 30, 2011 and March 31, 2011 are presented in the following table. Actual For Capital Adequacy Purposes To Be Well Capitalized Under Prompt Corrective Action Provisions Amount Ratio Amount Ratio Amount Ratio (Dollars in thousands) As of June 30, 2011 Tangible capital $ % $ % $ % Core capital Risk-based capital As of March 31, 2011 Tangible capital $ % $ % $ % Core capital Risk-based capital Note 6: Recent Accounting Developments FASB Accounting Standards Update (ASU) 2010-28 “Intangibles – Goodwill and Other” (Topic 350), issued in December 2010, concerns when to perform step 2 of the goodwill impairment test for reporting units with zero or negative carrying amounts.The guidance clarifies the circumstances under which step 2 of the goodwill impairment test must be performed.The guidance is effective for fiscal years beginning after December 15, 2010 (April 1, 2011 for the Company), and for interim periods within those fiscal years.The adoption of FASB ASC 2010-28 did not have a material effect on the Company’s financial condition or results of operations. 10 Index Wayne Savings Bancshares, Inc. Notes to Condensed Consolidated Financial Statements FASB Accounting Standards Update (ASU) 2011-02 “Receivables:A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring” (Topic 310), issued on April 5, 2011, concerns the clarification of the accounting principles applied to loan modification and addresses the recording of an impairment loss.The guidance is effective for fiscal quarters and years beginning after June 15, 2011 (July 1, 2011 for the Company).Early adoption is permitted.The adoption of FASB ASU 2011-02 is not expected to have a material effect on the Company’s financial condition or results of operations. FASB Accounting Standards Update (ASU) 2011-03 “Reconsideration of Effective Control for Repurchase Agreements” (Topic 860), issued on April 29, 2011, concerns the improvement of accounting for repurchase agreements (repos) and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity by amending the criteria for determining effective control of collateral.The guidance is effective for fiscal quarters and years beginning on or after December 15, 2011 (January 1, 2012 for the Company).Early adoption is not permitted.The adoption of FASB ASU 2011-03 is not expected to have a material effect on the Company’s financial condition or results of operations. FASB Accounting Standards Update (ASU) 2011-04 “Fair Value Measurement” (Topic 820), issued on May 12, 2011, concerns the establishment of a global standard for applying fair value measurement and clarifies three points in topic 820.First, only non-financial assets should be valued via a determination of their best use.Second, an instrument in shareholder’s equity should be measured from the perspective of an investor or trader who owns that instrument.Third, data will need to be provided and methods disclosed for assets valued in level 3 of the fair value hierarchy. The guidance is effective for fiscal quarters and years beginning on or after December 15, 2011 (January 1, 2012 for the Company).Early adoption is not permitted.The adoption of FASB ASU 2011-04 is not expected to have a material effect on the Company’s financial condition or results of operations. FASB Accounting Standards Update (ASU) 2011-05 “Comprehensive Income” (Topic 220), issued on June 16, 2011, concerns the presentation of comprehensive income in financial statements.An entity has the option to present the total comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.The guidance is effective for fiscal quarters and years beginning on or after December 15, 2011 (January 1, 2012 for the Company).Early adoption is permitted.The adoption of FASB ASU 2011-05 is not expected to have a material effect on the Company’s financial condition or results of operations. 11 Index Wayne Savings Bancshares, Inc. Notes to Condensed Consolidated Financial Statements Note 7: Securities The amortized cost and approximate fair values, together with gross unrealized gains and losses, of securities are as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Approximate Fair Value (In thousands) Available-for-sale Securities: June 30, 2011: U.S. government agencies $ $
